Name: Commission Implementing Regulation (EU) 2016/535 of 5 April 2016 amending Annex II to Regulation (EU) No 206/2010 as regards the entry of Singapore in the list of third countries, territories or parts thereof from which the introduction into the Union of fresh meat is authorised (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: agricultural activity;  international trade;  tariff policy;  health;  animal product;  trade;  organisation of transport;  Asia and Oceania;  agricultural policy
 Date Published: nan

 6.4.2016 EN Official Journal of the European Union L 89/8 COMMISSION IMPLEMENTING REGULATION (EU) 2016/535 of 5 April 2016 amending Annex II to Regulation (EU) No 206/2010 as regards the entry of Singapore in the list of third countries, territories or parts thereof from which the introduction into the Union of fresh meat is authorised (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down the animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the introductory phrase of Article 8, the first subparagraph of Article 8(1) and Articles 8(4) and 9(4) thereof, Having regard to Regulation (EC) No 854/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific rules for the organisation of official controls on products of animal origin intended for human consumption (2), and in particular Article 11(1) and Article 16 thereof, Having regard to Council Decision 97/132/EC of 17 December 1996 on the conclusion of the Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products (3), and in particular Article 4 thereof, Whereas: (1) Directive 2002/99/EC lays down, inter alia, the animal health requirements for the introduction into the Union of products of animal origin for human consumption. In accordance with those requirements, the introduction of such products into the Union is only to be authorised from third countries that appear on a list drawn up by the Commission. (2) Directive 2002/99/EC also provides that rules and certification for transit may be laid down. (3) The Agreement between the European Community and New Zealand on sanitary measures applicable to trade in live animals and animal products, attached to Decision 97/132/EC (The Agreement), provides for the establishment of guarantees for the introduction of fresh meat from New Zealand that are equivalent to those laid down in Union law, in particular by Directive 2002/99/EC and Commission Regulation (EU) No 206/2010 (4). Such equivalence has been established for fresh meat on animal and public health as laid down in Annex V to the Agreement. (4) Regulation (EU) No 206/2010 lays down, inter alia, the conditions for the introduction into the Union of consignments of fresh meat. To this end, Part 1 of its Annex II sets out a list of third countries, territories or parts thereof from which such consignments may be introduced into the Union and the models of veterinary certificates to accompany those consignments, taking into account any specific conditions or supplementary guarantees required. (5) New Zealand is listed in Part 1 of Annex II to Regulation (EU) No 206/2010 as a country authorised for the introduction into the Union of consignments of fresh meat of domestic bovine, ovine and porcine animals, domestic solipeds, farmed and wild non-domestic animals of the order Artiodactyla and farmed and wild non-domestic animals belonging to the Suidae, Tayassuidae or Tapiridae families. (6) Upon entry into the Union such consignments must be accompanied by the appropriate model veterinary certificates as set out in Part 2 of Annex II to Regulation (EU) No 206/2010, without prejudice to specific certification requirements provided for in Union agreements with third countries. As regards those consignments from New Zealand, such requirements are set out in Annex V to the Agreement and the veterinary certificate model set out in Annex I to Commission Implementing Decision (EU) 2015/1901 (5). (7) New Zealand seeks for a faster way of transport to the Union of consignments of fresh meat for a more efficient use of such meat, considering its shelf life. New Zealand therefore envisages to transport such consignments by air plane to Singapore, unload them from means of air transport, having the possibility for temporary storage in an approved establishment in the Customs area of Singapore airport, reload them in the same establishment and transit them through the territory of Singapore to the departure port for transport by container vessel from Singapore to the Union. (8) Singapore therefore has requested to be authorised for the introduction into the Union of consignments of fresh meat of New Zealand origin, eligible for introduction into the Union and destined to the Union, in order to allow unloading, storage, reloading and transit through Singapore of such consignments. (9) At the time of departure from New Zealand such fresh meat is to comply with the specific public and animal health requirements for introduction into the Union. The competent authority of Singapore has established import controls and procedures to ensure that unloading, storage, reloading and transit through Singapore will not affect such compliance. (10) In March 2015, the Commission carried out a fact finding audit in Singapore, to gather information on and to assess the import controls carried out by the competent authorities of Singapore and the transit procedure established in relation to the requested authorisation. The Commission concluded from the outcome of that audit that import controls and transit procedures implemented by the competent authorities of Singapore offer satisfactory guarantees to ensure the integrity and safety of the consignments of fresh meat from New Zealand, in particular as regards animal and public health requirements. (11) To certify those import controls and transit procedures, a veterinary certificate should be issued by the competent authority of Singapore to further be presented to the border inspection post of introduction into the Union. To this purpose a model veterinary certificate NZ-TRANSIT-SG is drawn up. (12) The Agreement lays down specific rules on certification, frontier checks and inspection fees for imports from New Zealand which are also applicable to consignments in transit through Singapore. (13) The Agreement enables for certificates to be provided electronically for New Zealand products exported to the Union, through use of the Union integrated electronic system established by Commission Decision 2003/24/EC (6) (TRACES). (14) To align with the electronic certification requirements for New Zealand as laid down in Annex VII to the Agreement and Implementing Decision (EU) 2015/1901, the model veterinary certificate NZ-TRANSIT-SG should be laid down in TRACES. (15) Upon the entry into the Union, the consignments should be accompanied by both the appropriate model of veterinary certificate issued by the competent authority of New Zealand and the model of veterinary certificate NZ-TRANSIT-SG, issued by the competent authority of Singapore in TRACES, in accordance with the Annex to this Regulation. (16) It is therefore appropriate to amend Part 1 of Annex II to Regulation (EU) No 206/2010 in order to add the entry of Singapore to the list of third countries, territories and parts thereof to be authorised for the introduction into the Union of consignments of fresh meat originating from New Zealand, destined to the Union and being unloaded, reloaded and transited with or without storage through Singapore. (17) It is furthermore appropriate to amend Part 2 of Annex II to Regulation (EU) No 206/2010 to add the model of veterinary certificate NZ-TRANSIT-SG to the list of Models of veterinary certificates. (18) Parts 1 and 2 of Annex II to Regulation (EU) No 206/2010 should therefore be amended accordingly. (19) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) No 206/2010 is amended in accordance with the Annex to this Regulation. Article 2 Member States may authorise introduction of commodities covered by the certificate provided for in point (2)(b) of the Annex to this Regulation, only if that certificate issued by the competent authority of Singapore and the veterinary certificate issued by the competent authority of New Zealand have been issued after 26 April 2016. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 April 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) OJ L 139, 30.4.2004, p. 206. (3) OJ L 57, 26.2.1997, p. 4. (4) Commission Regulation (EU) No 206/2010 of 12 March 2010 laying down lists of third countries, territories or parts thereof authorised for the introduction into the European Union of certain animals and fresh meat and the veterinary certification requirements (OJ L 73, 20.3.2010, p. 1). (5) Commission Implementing Decision (EU) 2015/1901 of 20 October 2015 laying down certification rules and a model health certificate for importation into the Union of consignments of live animals and animal products from New Zealand and repealing Decision 2003/56/EC (OJ L 277, 22.10.2015, p. 32). (6) Commission Decision 2003/24/EC of 30 December 2002 concerning the development of an integrated computerised veterinary system (OJ L 8, 14.1.2003, p. 44). ANNEX Annex II to Regulation (EU) No 206/2010 is amended as follows: (1) in Part 1, the following entry for Singapore is inserted between the entries for Russia and El Salvador: SG  Singapore (*1) SG-0 Whole country NZ-TRANSIT-SG (*2) (2) Part 2 is amended as follows: (a) in the list of Models of veterinary certificates, the following model is inserted after the model EQW: NZ-TRANSIT-SG Model of veterinary certificate only for transit through Singapore with unloading, possible storage and reloading of fresh meat originating from New Zealand, for which New Zealand is authorised for introduction into the Union, which is eligible for introduction and destined to the Union.; (b) the following model veterinary certificate is inserted after the veterinary certificate Model EQW: Text of image Model NZ-TRANSIT-SG COUNTRY: Veterinary certificate to EU Part I: Details of dispatched consignment I.1. Consignor Name Address Country Tel. I.2. Certificate reference number I.2.a. I.3. Central Competent Authority I.4. Local Competent authority I.5. Consignee Name Address Country Tel. I.6. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Singapore SG I.11. Place of origin Name Approval number Address I.12. I.13. Place of loading Address I.14. Date of departure Time of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification: Document: I.16. Entry BIP in EU I.17. No.(s) of CITES I.18. Description of commodity I.19. Commodity code (HS code) I.20. Quantity I.21. Temperature of product Ambient Chilled Frozen I.22. Number of packages I.23. Seal/Container No I.24. Type of packaging I.25. Commodities certified as: Human consumption I.26. I.27. For import or admission into EU I.28. Identification of the commodity Species (scientific name) Nature of commodity Approval number of establishments Number of packages Net weight Abattoir Cutting plant Cold store Model NZ-TRANSIT-SG COUNTRY: Veterinary certificate to EU Part I: Details of dispatched consignment I.1. Consignor Name Address Country Tel. I.2. Certificate reference number I.2.a. I.3. Central Competent Authority I.4. Local Competent authority I.5. Consignee Name Address Country Tel. I.6. I.7. Country of origin ISO code I.8. Region of origin Code I.9. Country of destination ISO code I.10. Singapore SG I.11. Place of origin Name Approval number Address I.12. I.13. Place of loading Address I.14. Date of departure Time of departure I.15. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification: Document: I.16. Entry BIP in EU I.17. No.(s) of CITES I.18. Description of commodity I.19. Commodity code (HS code) I.20. Quantity I.21. Temperature of product Ambient Chilled Frozen I.22. Number of packages I.23. Seal/Container No I.24. Type of packaging I.25. Commodities certified as: Human consumption I.26. I.27. For import or admission into EU I.28. Identification of the commodity Species (scientific name) Nature of commodity Approval number of establishments Number of packages Net weight Abattoir Cutting plant Cold store Text of image COUNTRY Model NZ-TRANSIT-SG II. Health information II.a. Certificate reference number II.b. II.1 Health attestation I, the undersigned official veterinarian, hereby certify, that the fresh meat described in Part I: II.1.1 originates from New Zealand and is authorised for introduction into the Union as laid down in Part 1 of Annex II to Regulation (EU) No 206/2010, and II.1.2 is destined for the Union and is accompanied by the veterinary certificate drawn up in accordance with the model set out in Annex I to Commission Implementing Decision (EU) 2015/1901 (1) issued by the competent authority of New Zealand with certificate reference number , and II.1.3 during transit has been unloaded, stored, reloaded and transported in accordance with the relevant requirements of Section I and V respectively of Annex II to Regulation (EC) No 853/2004, and II.1.4 during all stages of transit has been kept segregated from animal products not eligible for import into the Union, and II.1.5 is eligible for import into the Union. II.2 Transit attestation I, the undersigned official veterinarian, hereby certify, that the consignment of fresh meat described in Part I has: II.2.1 arrived to the customs area of Singapore airport, in cartons with at least one tamper proof seal applied on outer packaging of each carton in such a way, that the cartons cannot be opened without at least one seal is destroyed or damaged, and II.2.2 immediately after unloading from the plane, been subject to documentary and identity check and if applicable physical check (2) by the competent authority of Singapore, and II.2.3 been stored in an approved establishment in the customs area of Singapore (3), and II.2.4 been reloaded into a reefer container in an approved establishment in the customs area of Singapore under supervision of the competent authority of Singapore, and the reefer container has been: II.2.5 sealed by the Customs authority of Singapore, for transport from the approved establishment to the sea port of Singapore, and II.2.6 sealed by the competent authority of Singapore, for transport from the approved establishment until arrival at the first Union border inspection post. Notes This certificate is meant for the following commodities of fresh meat originating from New Zealand and for which New Zealand is authorised to introduce into the Union, which is accompanied by the appropriate model of veterinary certificate issued by the competent authority of New Zealand, destined to the Union and being unloaded, reloaded and transited with or without storage through Singapore:  fresh meat, including minced meat, of: (1) domestic bovine animals (including Bubalus and Bison species and their cross-breeds); (2) domestic ovine animals (Ovis aries) or domestic caprine animals (Capra hircus); (3) domestic porcine animals (Sus scrofa); (4) domestic solipeds (Equus caballus, Equus asinus and their cross-breeds); Part II: Certification COUNTRY Model NZ-TRANSIT-SG II. Health information II.a. Certificate reference number II.b. II.1 Health attestation I, the undersigned official veterinarian, hereby certify, that the fresh meat described in Part I: II.1.1 originates from New Zealand and is authorised for introduction into the Union as laid down in Part 1 of Annex II to Regulation (EU) No 206/2010, and II.1.2 is destined for the Union and is accompanied by the veterinary certificate drawn up in accordance with the model set out in Annex I to Commission Implementing Decision (EU) 2015/1901 (1) issued by the competent authority of New Zealand with certificate reference number , and II.1.3 during transit has been unloaded, stored, reloaded and transported in accordance with the relevant requirements of Section I and V respectively of Annex II to Regulation (EC) No 853/2004, and II.1.4 during all stages of transit has been kept segregated from animal products not eligible for import into the Union, and II.1.5 is eligible for import into the Union. II.2 Transit attestation I, the undersigned official veterinarian, hereby certify, that the consignment of fresh meat described in Part I has: II.2.1 arrived to the customs area of Singapore airport, in cartons with at least one tamper proof seal applied on outer packaging of each carton in such a way, that the cartons cannot be opened without at least one seal is destroyed or damaged, and II.2.2 immediately after unloading from the plane, been subject to documentary and identity check and if applicable physical check (2) by the competent authority of Singapore, and II.2.3 been stored in an approved establishment in the customs area of Singapore (3), and II.2.4 been reloaded into a reefer container in an approved establishment in the customs area of Singapore under supervision of the competent authority of Singapore, and the reefer container has been: II.2.5 sealed by the Customs authority of Singapore, for transport from the approved establishment to the sea port of Singapore, and II.2.6 sealed by the competent authority of Singapore, for transport from the approved establishment until arrival at the first Union border inspection post. Notes This certificate is meant for the following commodities of fresh meat originating from New Zealand and for which New Zealand is authorised to introduce into the Union, which is accompanied by the appropriate model of veterinary certificate issued by the competent authority of New Zealand, destined to the Union and being unloaded, reloaded and transited with or without storage through Singapore:  fresh meat, including minced meat, of: (1) domestic bovine animals (including Bubalus and Bison species and their cross-breeds); (2) domestic ovine animals (Ovis aries) or domestic caprine animals (Capra hircus); (3) domestic porcine animals (Sus scrofa); (4) domestic solipeds (Equus caballus, Equus asinus and their cross-breeds); Part II: Certification Text of image COUNTRY Model NZ-TRANSIT-SG II. Health information II.a. Certificate reference number II.b.  fresh meat, excluding offal and minced meat, of: (5) farmed non-domestic animals of the order Artiodactyla (excluding bovine animals (including Bison and Bubalus species and their cross-breeds), Ovis aries, Capra hircus, Suidae and Tayassuidae), and of the families Rhinocerotidae and Elephantidae; (6) wild non-domestic animals of the order Artiodactyla (excluding bovine animals (including Bison and Bubalus species and their cross-breeds), Ovis aries, Capra hircus, Suidae and Tayassuidae), and of the families Rhinocerotidae and Elephantidae; (7) farmed non-domestic animals belonging to the Suidae, Tayassuidae, or Tapiridae families; (8) wild non-domestic animals belonging to the Suidae, Tayassuidae, or Tapiridae families. Fresh meat means all animal parts fit for human consumption whether fresh, chilled or frozen. Part I:  Box reference I.7: Country of origin means here the country of dispatch: Singapore.  Box reference I.11: Place of origin: name, address and approval number of the dispatch establishment in Singapore.  Box reference I.15: Registration number (railway wagons or container and lorries), flight number (aircraft) or name (ship) is to be provided. In case of unloading and reloading, the consignor must inform the BIP of entry into the Union.  Box reference I.19: Use the appropriate HS code: 02.01, 02.02, 02.03, 02.04, 02.05, 02.06, 02.08.90, 02.09, 05.04 or 15.02.  Box reference I.20: Indicate total gross weight and total net weight.  Box reference I.23: For containers: The container number and the seal number of the seal applied by the competent authority of Singapore at the completion of reloading.  Box reference I.28: Nature of commodity: Indicate carcass-whole, carcass-side, carcass-quarters, cuts, or minced meat. Approval number: Indicate the approved establishments in New Zealand. Part II: (1) For consignments of fresh meat for which equivalence has been determined under the Agreement between the European Community and New Zealand (Council Decision 97/132/EC), the appropriate model veterinary certificate is set out in Annex I to Commission Implementing Decision (EU) 2015/1901 of 20 October 2015 laying down certification rules and a model health certificate for importation into the Union of consignments of live animals and animal products from New Zealand and repealing Decision 2003/56/EC. (2) In exceptional cases which may present a public health or animal health risk or when irregularities are suspected, additional physical checks must be carried out. (3) Delete if the consignment has been reloaded without storage. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: COUNTRY Model NZ-TRANSIT-SG II. Health information II.a. Certificate reference number II.b.  fresh meat, excluding offal and minced meat, of: (5) farmed non-domestic animals of the order Artiodactyla (excluding bovine animals (including Bison and Bubalus species and their cross-breeds), Ovis aries, Capra hircus, Suidae and Tayassuidae), and of the families Rhinocerotidae and Elephantidae; (6) wild non-domestic animals of the order Artiodactyla (excluding bovine animals (including Bison and Bubalus species and their cross-breeds), Ovis aries, Capra hircus, Suidae and Tayassuidae), and of the families Rhinocerotidae and Elephantidae; (7) farmed non-domestic animals belonging to the Suidae, Tayassuidae, or Tapiridae families; (8) wild non-domestic animals belonging to the Suidae, Tayassuidae, or Tapiridae families. Fresh meat means all animal parts fit for human consumption whether fresh, chilled or frozen. Part I:  Box reference I.7: Country of origin means here the country of dispatch: Singapore.  Box reference I.11: Place of origin: name, address and approval number of the dispatch establishment in Singapore.  Box reference I.15: Registration number (railway wagons or container and lorries), flight number (aircraft) or name (ship) is to be provided. In case of unloading and reloading, the consignor must inform the BIP of entry into the Union.  Box reference I.19: Use the appropriate HS code: 02.01, 02.02, 02.03, 02.04, 02.05, 02.06, 02.08.90, 02.09, 05.04 or 15.02.  Box reference I.20: Indicate total gross weight and total net weight.  Box reference I.23: For containers: The container number and the seal number of the seal applied by the competent authority of Singapore at the completion of reloading.  Box reference I.28: Nature of commodity: Indicate carcass-whole, carcass-side, carcass-quarters, cuts, or minced meat. Approval number: Indicate the approved establishments in New Zealand. Part II: (1) For consignments of fresh meat for which equivalence has been determined under the Agreement between the European Community and New Zealand (Council Decision 97/132/EC), the appropriate model veterinary certificate is set out in Annex I to Commission Implementing Decision (EU) 2015/1901 of 20 October 2015 laying down certification rules and a model health certificate for importation into the Union of consignments of live animals and animal products from New Zealand and repealing Decision 2003/56/EC. (2) In exceptional cases which may present a public health or animal health risk or when irregularities are suspected, additional physical checks must be carried out. (3) Delete if the consignment has been reloaded without storage. Official veterinarian Name (in capital letters): Qualification and title: Date: Signature: Stamp: (*1) Only for fresh meat originating from New Zealand, for which New Zealand is authorised for introduction into the Union, which is accompanied by the appropriate model of veterinary certificate issued by the competent authority of New Zealand, destined to the Union and being unloaded, with or without storage and reloaded in an approved establishment during transit through Singapore. (*2) Upon entry into the Union, the consignments should be accompanied both by this model of veterinary certificate issued in TRACES by the competent authority of Singapore and by the appropriate model of veterinary certificate for import of fresh meat issued by the competent authority of New Zealand, which may be attached in TRACES by the competent authority of Singapore.;